DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 12/02/2022, Claims 1-14 have been cancelled, and Claims 15-34 are pending.

Election/Restrictions
Applicant’s election WITHOUT traverse of GROUP I in the reply filed on 12/02/2022 is acknowledged. Claims 22-34 have been withdrawn from further consideration and claims 15-21 are pending.

Drawings
The drawings are objected to because:
Figures 1A-36B use shading, however, this shading reduces legibility. See CFR 1.84(m) which states “Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 16 of U.S. Patent No. 10,743,916. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 15, Claim 1, 10, and 15 of Pat ‘916 disclose a retrieval system for retrieving an implanted medical device, the retrieval system comprising: 
a catheter shaft (wherein the catheter shaft is the sheath in the preamble); 
a snare extending through the catheter shaft (preamble); and 
a handle comprising: 
a first handle portion coupled to the catheter shaft and comprising a first counter- rotation feature; and 
a second handle portion comprising a second counter-rotation feature, the second handle portion coupled to the snare such that the snare is retracted by displacing the second handle portion relative to the first handle portion, wherein the second handle portion is movable from a first position in which the first counter-rotation feature does not engage the second counter-rotation feature to a second position in which the first counter-rotation feature does engage the second counter-rotation feature.
Regarding Claim 16, Claim 1 and 15 of Pat’916 teaches the retrieval system of claim 15, wherein the first counter- rotation feature includes a protrusion fixed to and extending from a wall of the first handle portion.
Regarding Claim 17, Claims 1 and 15 of Pat ‘916 teaches the retrieval system of claim 15, wherein the second counter- rotation feature includes a ratchet wheel.
Regarding Claim 18, Claims 2 and 15 of Pat ‘916 teaches the retrieval system of claim 17, wherein the ratchet wheel comprises a pair of offset semi-circular lobes.
Regarding Claim 21, Claim 1 and 10 of Pat ‘916 teaches the retrieval system of claim 15, wherein the first handle portion includes a first locking feature, wherein the second handle portion includes a second locking feature, and wherein the first locking feature engages the second locking feature to prevent movement of the first counter-rotation feature in an axial direction relative to the second counter- rotation feature to maintain engagement between the first counter-rotation feature and the second counter-rotation feature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung (US PGPub 2013/0144311).
Regarding Claim 15, Fung teaches a retrieval system for retrieving an implanted medical device (abstract; the Examiner notes that the snare of Fung, while designed to grasp tissue, can also grasp a hook of an implanted device), the retrieval system comprising (Figures 35A-35C): 
a catheter shaft (3506; Figure 35A); 
a snare (3508) extending through the catheter shaft (3506; Figure 35A-35B); and 
a handle (3504) comprising: 
a first handle portion (inside components of handle) coupled to the catheter shaft and comprising a first counter-rotation feature (3514; see Paragraphs 0149-0150 and see Paragraph 0153 which states a stop engages axle 3514); and 
a second handle portion (outside components handle) comprising a second counter-rotation feature (3544), the second handle portion coupled to the snare (3508) such that the snare is retracted by displacing the second handle portion relative to the first handle portion (see Paragraph 0151 in which the torsional spring allows the rotation knob 3512 uses a spring which does not cause 1 to 1 movement with the axle (3513) and indicator (3516) , wherein the second handle portion is movable from a first position in which the first counter-rotation feature does not engage the second counter-rotation feature to a second position in which the first counter-rotation feature does engage the second counter-rotation feature (see Paragraph 0153 which discusses stop 3544 which can be moved from a first engaged locked position to a second free rotation of the tensioning mechanism).
Regarding Claim 19, Fung teaches the retrieval system of claim 15, wherein, when in the second position, the second counter-rotation feature is restricted from moving towards the first position (Paragraph 0153).
Regarding Claim 20, Fung teaches the retrieval system of claim 19, further comprising a release (3544) that, when actuated, reduces the restriction to movement of the second counter-rotation feature towards the first position.

Allowable Subject Matter
Claims 15-18, and 21 would be allowable if the double patenting rejection outlined above is obviated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771